UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4348


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DENNIS RAY HOWARD, a/k/a D,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:12-cr-00009-D-1)


Submitted:   January 19, 2016               Decided:   February 3, 2016


Before MOTZ and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Joshua B. Howard, GAMMON, HOWARD & ZESZOTARSKI, PLLC, Raleigh,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     A federal jury convicted Dennis Ray Howard of conspiracy to

distribute and possess with intent to distribute phencyclidine

(“PCP”), in violation of 21 U.S.C. § 846 (2012); nine counts of

distribution of PCP, in violation of 21 U.S.C. § 841(a) (2012);

and possession of a firearm in furtherance of a drug trafficking

offense,    in    violation     of     18    U.S.C.    § 924(c)       (2012).         The

district court originally sentenced Howard to life imprisonment

plus a consecutive mandatory minimum sentence of 60 months of

imprisonment      for   the   firearm       count.     Howard    appealed       and    we

affirmed the convictions, but vacated the sentence and remanded

for resentencing, finding that the sentence was substantively

unreasonable.       See United States v. Howard, 773 F.3d 519 (4th

Cir. 2014).

     Upon resentencing, the court sentenced Howard to 175 months

of imprisonment for the drug convictions, plus the consecutive

statutory     mandatory       minimum       of   60   months    for    the   firearm

conviction.       Howard again appeals, arguing that the sentence is

substantively unreasonable.            Finding no error, we affirm.

     We review a sentence for abuse of discretion, determining

whether     the     sentence      is        procedurally       and     substantively

reasonable.       United States v. Heath, 559 F.3d 263, 266 (4th Cir.

2009).     “If no procedural error was committed, [we] can only

vacate a sentence if it was substantively unreasonable in light

                                            2
of all relevant facts.”        Id. (internal quotation marks omitted);

see also United States v. Evans, 526 F.3d 155, 160 (4th Cir.

2008) (“[A]n appellate court must defer to the trial court and

can reverse a sentence only if it is unreasonable, even if the

sentence    would     not   have   been       the   choice     of   the   appellate

court.”).     We have thoroughly reviewed the record and conclude

that the sentence is substantively reasonable.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with    oral   argument       because    the    facts     and   legal

contentions     are   adequately    presented       in   the    materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          3